Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention regards a pixel structure comprising data lines having a non-straight and continuously curved shape or a non-straight and continuously bent shape. Further, the claim recites that the subpixels of each of the pixels are coupled to different scan lines, and each of the data lines is curved or bent with respect to a unit of one pixel.
Examiner conducted search to find prior arts teaching above two limitations. However, Examiner could not find prior arts that would teach both of the limitations together. Followings are the most relevant prior arts from the search.
Shin et al (PGPUB 2005/0068281 A1) – Shin prior art teaches a four sub-pixel structure with bent data lines as shown in Fig. 4A. However, Shin does not specifically teach specifically teach the subpixels of each of the pixels are coupled to different scan lines.
Kim (PGPUB 2019/0056609 A1) – Kim teaches a display device with curved data lines for two center data lines among the four data lines per pixel groups. However, Kim does not specifically teach the subpixels of each of the pixels are coupled to different scan lines while each of the data lines is curved and bent with respect to a unit of one pixel.
Baek (PGPUB 2004/0233343 A1) – Baek teaches a display device with bent data lines as shown in Fig. 1. However, Baek does not specifically teach the subpixels of each of the pixels are coupled to different scan lines.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691